 



Exhibit 10.1.8
SIXTH AMENDMENT TO
LOAN AGREEMENT,
SECURED PROMISSORY NOTE
AND
SECURITY AGREEMENT
     THIS SIXTH AMENDMENT TO LOAN AGREEMENT, SECURED PROMISSORY NOTE AND
SECURITY AGREEMENT (“this Sixth Amendment”), is made and effective as of
September                     , 2006 (the “Effective Date), by WAYNE R. HELLMAN
(“Hellman”), and ADVANCED LIGHTING TECHNOLOGIES, INC. (“ADLT”).
BACKGROUND
     A. Hellman and ADLT entered into a Loan Agreement dated as of October 8,
1998 (the “Original Loan Agreement”), pursuant to which ADLT advanced Hellman
$9,000,000 (the “Original Advance”).
     B. Pursuant to the Original Loan Agreement, the Original Advance was
evidenced by a Secured Promissory Note dated October 8, 1998 (the “Original
Note”) and secured pursuant to (i) a Security Agreement dated as of October 8,
1998 (the “Original Security Agreement”), (ii) the Real Estate Mortgages
recorded as follows: June 30, 1999 Geauga County Ohio No 1245 page 39, June 30,
1999, Portage County Ohio No. 441 Page 202 and No. 441 Page 214 (such mortgages
in Portage County being referred to as the “Portage Mortgages”), and August 24,
1999 Lee County Florida Book 3160 Page 1096 (collectively, such four mortgages
are referred to as the “Mortgages”), (iii) the Collateral Assignment of Contract
dated as of October 8, 1998 (the “Assignment”), and (iv) Allonge No. 2 to
Promissory Note From 24 Karat Street, Inc. with delivery of the referenced note
the (the “Karat Note”).
     C. Effective November 22, 2000, the Loan, the Note and the Security
Agreement were amended pursuant to the First Amendment to Loan Agreement,
Secured Promissory Note and Security Agreement (“First Amendment”) to provide
for additional loans, up to a maximum additional principal amount of $1,900,000,
for the purpose of reducing the Margin Loans held by Bear Stearns and Raymond
James, the then current Margin Lenders, in satisfaction of then-existing margin
calls.
     D. Effective March 15, 2001, the Loan, the Note and the Security Agreement
were amended pursuant to the Second Amendment to Loan Agreement, Secured
Promissory Note and Security Agreement (“Second Amendment”) to provide for
additional loans, for the purpose of reducing the Margin Loans held by Bear
Stearns and Raymond James, in satisfaction of then-existing margin calls.
     E. On March 15, 2001 and thereafter, Advanced Lighting made Additional
Page 1 of 16

 



--------------------------------------------------------------------------------



 



Advances pursuant to the Second Amendment in the aggregate principal amount of
$1,889,350.
     F. Effective April 25, 2002, the Loan, the Note and the Security Agreement
were amended pursuant to the Third Amendment to Loan Agreement, Secured
Promissory Note and Security Agreement (“Third Amendment”) to prohibit any
pledge of shares of ADLT stock owned by Hellman without consent of ADLT as long
as the Loan was outstanding, to amend the interest rate payable on the Loan and
to provide adequate time for Hellman to pay the principal of, and interest on,
the Loan.
     G. The Loan, the Note and the Security Agreement were amended pursuant to
the Fourth Amendment to Loan Agreement, Secured Promissory Note and Security
Agreement dated as of January 5, 2004 (“Fourth Amendment”) to reflect the
Settlement Agreement, as defined below.
     H. The Loan, the Note and the Security Agreement were amended pursuant to
the Fifth Amendment to Loan Agreement, Secured Promissory Note and Security
Agreement dated February 19, 2004 (“Fifth Amendment”) to reflect the First
Amendment to the Settlement Agreement, as defined below. The Original Loan
Agreement, the Original Note and the Original Security Agreement, each as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment and the Fifth Amendment, are referred to herein as the Loan
Agreement, the Note and the Security Agreement, respectively.
     I. For purposes of this Sixth Amendment, the Loan Agreement, the Note, the
Security Agreement, the Florida Second Mortgage (as defined below), the
Assignment and the Karat Note are included in the “Loan Documents” as defined in
the Loan Agreement, and the Mortgages are not “Loan Documents.” For purposes of
this Sixth Amendment, the term “Loan Documents” also includes the First, Second,
Third, Fourth and Fifth Amendments, and the Settlement Agreement, as defined
below. All initially capitalized terms that are used but not defined herein have
the meaning ascribed to them in the Loan Documents.
     K. The principal amount of the outstanding loan under the Loan Agreement
has been reduced substantially and Hellman and ADLT anticipate that it will paid
in accordance with its terms from the net after-tax proceeds of bonuses paid to
Hellman by ADLT in accordance with the terms of the Loan Agreement.
AGREEMENT
     NOW THEREFORE, as an inducement to and in consideration of the agreement by
ADLT to substitute the Florida Second Mortgage for the Portage Mortgages,
Hellman and ADLT agree as follows:
     1. The Loan Agreement is hereby amended to (a) delete the property subject
to the Portage Mortgages (the “Ohio Property”) from the definition of
“Collateral” and to include the residence of Hellman and Diane Hellman in Lee
County, Florida (the
Page 2 of 16

 



--------------------------------------------------------------------------------



 



“Florida Property”) in the definition of “Collateral”; and (b) to provide that
all liens, encumbrances and mortgages held by ADLT in and to the Ohio Property
be released and cancelled. The Loan Agreement and the Note are hereby amended to
provide that the principal and interest on the Loan shall be payable on demand
or July 30, 2007, whichever shall first occur. The parties expressly acknowledge
that the effectiveness of this Sixth Amendment is subject to receipt by ADLT of
(A) a legal, valid and binding mortgage on the Florida Property in substantially
the form of Annex A hereto (the “Florida Second Mortgage”) for filing in Lee
County, Florida and (B) payment of $785,727 in respect of the Loan, and that it
will not be valid or enforceable against any party absent such delivery and such
payment.
     2. Hellman acknowledges and agrees that (i) (a) the Security Interest
granted in the Security Agreement, (b) the liens granted in the Florida Second
Mortgage, (c) the rights of ADLT under the Assignment and Karat Note and (d) all
other rights and instruments that now or hereafter secure the Loan and Hellman’s
Obligations with respect thereto, secure the Additional Advances as amounts
advanced to Hellman under the Loan Documents and (ii) in addition to, and
without limiting the descriptions of Collateral contained in any of the Loan
Documents, the Collateral includes all choses in action in which Hellman is
directly or indirectly the plaintiff and the proceeds from all choses in action,
and Hellman shall immediately notify ADLT of any such choses in action and take
all necessary action to enable ADLT to perfect its interest in such choses in
action. Hellman expressly acknowledges, agrees and reaffirms the validity and
enforceability of all of the Loan Documents as modified by this Sixth Amendment
and the Settlement Agreement, and waives any and all defenses that he has
asserted or could assert to defeat ADLT’s right to enforce the Loan Documents,
as so modified.
     3. Hellman represents and warrants to ADLT that on the date hereof (i) he
is not in breach of any covenant in any Loan Document and (ii) all
representations and warranties in the Loan Documents are true and correct except
as has been disclosed to ADLT in writing.
     4. Hellman acknowledges and agrees that he will make immediate payments of
the outstanding principal and interest on the Loan in the amount of (i) the
after-tax proceeds of any bonuses payable by ADLT or any affiliate, which
after-tax proceeds will be subject to an express right of offset by ADLT,
(ii) the after-tax proceeds of any sales of any and all Collateral, and any
other amounts received by Hellman in respect of such Collateral and (iii) the
after-tax proceeds of any Margin Shares.
     5. Hellman will take all actions and execute all instruments as requested
by ADLT, in order to perfect, and keep perfected, all liens in any of the
Collateral granted to ADLT, including in any after acquired Collateral and to
perfect rights with respect to the Additional Advances.
     6. This Sixth Amendment shall be governed by and construed in accordance
with the laws of Ohio without regard to conflict of laws principles (except to
the extent the Collateral is situated in a state other than Ohio and in that
case any laws of such state which are required to control mortgages granted on
such property shall apply).
Page 3 of 16

 



--------------------------------------------------------------------------------



 



     7. This Sixth Amendment inures to the benefit of and is binding upon
Hellman, and his estate, heirs, executors, administrators and personal
representatives, successors and assigns and ADLT and its successors and assigns.
Hellman may not assign or delegate this Amendment, any Loan Document or any of
his rights or obligations thereunder.
     8. This Sixth Amendment may be executed in any number of counterparts, each
of which shall be regarded as an original and all of which shall constitute but
one and the same instrument; it shall not be necessary in proving this Agreement
to produce or account for more than one such counterpart. A faxed executed
counterpart of this Amendment will be considered an original for evidentiary
purposes.
     9. This Sixth Amendment only modifies the Loan Documents to the extent
provided for herein, and the Loan Documents otherwise remain in full force and
effect without interruption. This Sixth Amendment may not be amended, changed,
modified, altered or terminated and no performance may be waived except in
writing executed by both parties.
     13. This Sixth Amendment and the Loan Documents, including, without
limitation, the Settlement Agreement, constitute the entire agreement between
the parties with respect to the Loan Documents and all prior and contemporaneous
agreements or discussions, written or oral, with respect thereto have no force
or effect whatsoever. If any amendment of the terms of the Loan Documents
contained in this Sixth Amendment shall be contrary to applicable law, such
amendment shall be of no force or effect and the Loan Documents shall remain in
full force and effect without any such amendment.
     IN WITNESS WHEREOF, Hellman and ADLT have caused this Sixth Amendment to be
duly executed and delivered as of the Effective Date.

                  /s/ Wayne R. Hellman                   WAYNE R. HELLMAN    
 
                ADVANCED LIGHTING TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Wayne J. Vespoli    
 
           

Page 4 of 16

 



--------------------------------------------------------------------------------



 



ANNEX A
Form of Second Mortgage (attached)
Page 5 of 16

 



--------------------------------------------------------------------------------



 



          RECORDATION REQUESTED BY:    
 
  Advance Lighting Technologies, Inc.    
 
  32000 Aurora Road    
 
  Solon, Ohio 44139    
 
        WHEN RECORDED MAIL TO:    
 
  Wayne Vespoli    
 
  Chief Financial Officer    
 
  Advance Lighting Technologies, Inc.    
 
  32000 Aurora Road    
 
  Solon, Ohio 44139    

FOR RECORDER’S USE ONLY
REAL ESTATE SECOND MORTGAGE
MAXIMUM LIEN. The maximum principal amount of loan indebtedness secured by this
Second Mortgage is $785,727.00.
     As an inducement to and in consideration of the amendment of the terms of a
loan to the undersigned, WAYNE R. HELLMAN (“Hellman”) by ADVANCED LIGHTING
TECHNOLOGIES, INC., (“Mortgagee”), an Ohio corporation having its principal
offices at 32000 Aurora Road, Solon, Ohio 44139, pursuant to the Loan Agreement
dated as of October 8, 1998, as amended, by and between Hellman and Mortgagee
(the “Agreement”), and evidenced by the Secured Promissory Note dated as of
October 8, 1998, as amended, with a maturity date of July 31, 2007, made by
Hellman to Mortgagee (the “Note”), and further evidenced by the Security
Agreement and the Collateral Assignment of Contract both dated as of October 8,
1998, and both as amended, by and between Hellman and Mortgagee (respectively,
the “Security Agreement” and the “Assignment”), and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Hellman and DIANE HELLMAN (Hellman and Diane Hellman are referred to
collectively as “Mortgagors”), having their principal residence at
                                        , hereby grant, bargain, sell, convey,
mortgage, assign and grant a security interest in and transfers unto Mortgagee,
its successors and assigns, to have and to hold forever, all right, title and
interest of Mortgagors in and to the real property described in EXHIBIT A,
together with all other real properties now or hereafter made subject to the
lien of this Mortgage by supplemental mortgage or otherwise, and (i) in and to
the buildings and other improvements now or hereafter situated thereon; (ii) all
privileges and appurtenances thereto; (iii) all fixtures now or hereafter
attached to and used in connection therewith; (iv) all renewals or replacements
thereof or articles in substitution therefor; (v) all proceeds of any of the
foregoing or from any insurance payable with respect thereto (from whatever
source), or payments from any taking under power of eminent domain of all or any
portion thereof; and (vi) all rents, issues and profits or other amounts due
Mortgagors in respect thereof (collectively, the “Mortgaged Property”). This
Mortgage is made subject to all restrictions and easements of record, current
taxes and assessments.
Page 6 of 16

 



--------------------------------------------------------------------------------



 



     1. This Mortgage secures the payment of principal in the amount of Seven
Hundred Eighty Five Thousand Seven Hundred Twenty Seven Dollars ($785,727.00),
together with all interest thereon and any other amounts now or hereafter owing
from Hellman to Mortgagee hereunder, under the Note or the Agreement, and under
the Security Agreement and the Assignment and all other agreements entered into
by Hellman in connection therewith and Mortgagors in connection herewith, and
the performance of all other obligations of Mortgagors hereunder and thereunder
(collectively, the “Obligations”).
     2. Mortgagors represent and warrant to Mortgagee that Mortgagors (i) are
lawfully seized with good and marketable title, in fee simple, to the real
property included in the Mortgaged Property and have good title to all personal
property included in the Mortgaged Property, subject only to Permitted
Encumbrances (defined herein); (ii) have full right and authority to grant the
interests to Mortgagee as provided herein; and (iii) will warrant and defend to
Mortgagee such title to the Mortgaged Property and the lien and interest of
Mortgagee therein and thereon against all claims and demands whatsoever and
will, except as otherwise herein expressly provided, maintain the priority of
the lien of, and the security interest granted by, this Mortgage upon the
Mortgaged Property until Mortgagors shall be entitled to defeasance as provided
herein.
     3. Mortgagee, at its expense, shall cause this Mortgage, any instruments
supplemental hereto, financing statements, including all necessary amendments,
supplements and appropriate continuation statements to be recorded, registered
and filed, and to be kept recorded, registered and filed, in such manner and in
such places as may be required in order to establish, preserve and protect the
lien of this Mortgage as a valid mortgage lien, subject only to Permitted
Encumbrances (defined herein).
     4. All property of every kind acquired by Mortgagors after the date hereof,
which by the terms hereof is intended to be subject to the lien of this
Mortgage, shall immediately upon the acquisition thereof by Mortgagors, and
without further mortgage, conveyance or assignment, become subject to the lien
of this Mortgage as fully as though now owned by Mortgagors and specifically
described herein. Nevertheless, Mortgagors shall take such actions and execute
and deliver such additional instruments as Mortgagee shall reasonably require to
further evidence or confirm the subjection to the lien of this Mortgage of any
such property.
     5. Mortgagors shall not sell, rent, convey, assign or transfer the
Mortgaged Property or any part or interest therein without the prior written
consent of Mortgagee, which shall not be unreasonably withheld. Mortgagors shall
not directly or indirectly create or permit to remain, and will promptly
discharge, any mortgage, lien, encumbrance or charge on, pledge of, security
interest in or conditional sale or other title retention agreement with respect
to the Mortgaged Property or any part thereof or the interest of Mortgagors or
Mortgagee therein or any revenues, income or profit or other sums arising from
the Mortgaged Property or any part thereof, (including, without limitation, any
lien, encumbrance or charge arising by operation of law) other than: (i) the
lien of this Mortgage and any other liens or rights of Mortgagee granted in any
of the Loan Documents; (ii) the lien of any lender identified in EXHIBIT A (the
“Senior Lender”); (iii) liens for taxes, assessments and other governmental
charges which are not at the
Page 7 of 16

 



--------------------------------------------------------------------------------



 



time required to be paid; (iv) liens of mechanics, materialmen, suppliers or
vendors or rights thereto for amounts which at the time are not required to be
paid; and (v) purchase money security interests in property purchased on credit
or with borrowed money and which secures the repayment of such credit or
borrowed money (collectively, the “Permitted Encumbrances”).
     6. This Mortgage is also a security agreement and creates a security
interest in and to the Mortgaged Property to secure payment and performance of
the Obligations. Hellman has executed and delivered to Mortgagee a Security
Agreement, dated as of even date herewith. To the extent the Mortgaged Property
is covered by both this Mortgage and said Security Agreement, the provisions of
both shall apply, but in the event of a conflict, the provisions of this
Mortgage shall govern as to all portions of the Mortgage Property as constitutes
real property and fixtures and interests therein, and the provisions of the
Security Agreement shall govern as to all portions of the Mortgaged Property as
constitutes personal property.
     7. This Mortgage is intended to be effective under the Uniform Commercial
Code as a financing statement filed as a fixture filing, and, in compliance
therewith, the following information is set forth:

  (a)   The name and address of the record owner/debtor is:         Wayne R.
Hellman
Diane Hellman                                                         
                                             (b)   The name and address of the
secured party is:         Advanced Lighting Technologies, Inc.
32000 Aurora Road
Solon, Ohio 44139

     (c) The property covered hereby is described in detail in EXHIBIT A,
attached hereto.
     8. Mortgagors hereby authorize and empower Mortgagee, at its option, to do
all things authorized or required to be done by Mortgagee, as a mortgagee, under
the laws of the state of Florida and, if different, the state in which the
Mortgaged Property is located, to protect its interests in the Mortgaged
Property.
     9. Nothing contained in this Mortgage shall constitute any request by
Mortgagee, express or implied, for the performance of any labor or services or
the furnishing of any materials or other property in respect of the Mortgaged
Property or any part thereof, or be construed to give Mortgagors any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would provide the basis for any claim either against Mortgagee or that any lien
based
Page 8 of 16

 



--------------------------------------------------------------------------------



 



on the performance of such labor or services or the furnishing of any such
materials or other property is prior to the lien of this Mortgage.
     10. Without affecting the liability of any other person liable for the
payment of any obligation herein mentioned, and without affecting the lien or
charge of this Mortgage upon any portion of the Mortgaged Property not then or
theretofore released as security for the full amount of all unpaid obligations,
Mortgagee may, from time to time and without notice, (a) release any person so
liable; (b) extend the maturity or alter any of the terms of any such
obligation; (c) grant other indulgences; (d) release or reconvey, or cause to be
released or reconveyed at any time at Mortgagee’s option any parcel, portion or
all of the Mortgaged Property; (e) take or release any other or additional
security for any obligation herein mentioned; or (f) make compositions or other
arrangements with debtors in relation thereto.
     11. Mortgagors shall pay promptly when due, and before penalty or interest
accrue thereon, all taxes, assessments, whether general or special, all other
governmental charges and all public or private utility charges of any kind
whatsoever foreseen or unforeseen, ordinary or extraordinary that now or may at
any time hereafter be assessed, levied or imposed against or with respect to the
Mortgaged Property or any part thereof which, if not paid, may become or be made
a lien on the Mortgaged Property, or any part thereof.
     12. Mortgagors shall keep the real and personal property included in the
Mortgaged Property continuously insured with risk and liability insurance in
such amounts as Mortgagee reasonably requires. All insurance shall be obtained
and maintained either by means of policies with generally recognized,
responsible insurance companies. Mortgagors shall furnish Mortgagee with a
certificate of insurance for each policy setting forth the coverage, the limits
of liability, the name of the carrier, the policy number and the expiration
date. Each policy of insurance shall be written so as not to be subject to
cancellation or substantial modification which phrase shall include any
reduction in the scope or limits of coverage upon less than thirty (30) days
advance written notice to Mortgagee. All policies of insurance shall contain
standard mortgage clauses requiring all proceeds resulting from any claim for
loss or damage to be paid to Mortgagee.
     13. Mortgagors, at their expense, shall comply with all laws with respect
to the Mortgaged Property, and shall keep (or cause to be kept) the Mortgaged
Property in good order and condition (ordinary wear and tear excepted) and shall
make or cause to be made all necessary or appropriate repairs, replacements and
renewals thereof, interior, exterior, structural and non-structural, ordinary
and extraordinary, foreseen and unforeseen unless Mortgagee otherwise consents
in writing. Mortgagors shall not do, or permit to be done, any act or thing
which might materially impair the value or usefulness of the Mortgaged Property
or any part thereof, shall not commit or permit any waste of the Mortgaged
Property or any part thereof, and shall not permit any unlawful use or
occupation of the Mortgaged Property or any part thereof.
     14. Mortgagors further covenant and agree with Mortgagee that neither
Mortgagors nor any of their agents, employees, independent contractors,
invitees, licensees, successors, assignees, tenants or subtenants will store,
release or dispose of or permit the storage,
Page 9 of 16

 



--------------------------------------------------------------------------------



 



release or disposal of any hazardous or toxic substances or hazardous waste on
the Mortgaged Property at any time from and after the effective date of this
Mortgage (“Environmental Issues”).
     15. Mortgagors will protect, indemnify and save harmless Mortgagee from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses as may be limited by law or judicial order or decision entered
in any action brought to recover monies under this Section) imposed upon,
incurred by or asserted against Mortgagee by reason of (a) ownership of any
interest in the Mortgaged Property or any part thereof; (b) any accident, injury
to or death of persons or loss of or damage to property occurring on or about
the Mortgaged Property or any part thereof or the adjoining sidewalks, curbs,
vaults and vault space, if any, streets or ways; (c) any use, disuse or
condition of the Mortgaged Property or any part thereof, or the adjoining
sidewalks, curbs, vaults and vault space, if any, streets or ways, including any
Environmental Issues; (d) any failure on the part of Mortgagors to perform or
comply with any of the terms hereof; (e) any necessity to defend any of the
rights, title or interest conveyed by this Mortgage; or (f) the performance of
any labor or services or the furnishing of any materials or other property in
respect of the Mortgaged Property or any part thereof.
     16. In case of any damage to or destruction of any buildings, fixtures or
personal property included in the Mortgaged Property, or any part thereof,
Mortgagors will promptly give written notice thereof to Mortgagee generally
describing the nature and extent of such damage or destruction. Any insurance or
other proceeds from any such damage or destruction shall be paid to Mortgagee,
unless Mortgagee otherwise consents in writing to Mortgagors’ use of such
proceeds to repair or replace the damaged or destroyed property, which consent
will not be unreasonably withheld.
     17. If title to or the temporary use of the Mortgaged Property, or any part
thereof, shall be taken under the exercise of the power of eminent domain by any
governmental body or by any person, firm or corporation acting under any
governmental body or by any person, firm or corporation acting under
governmental authority, Mortgagors will promptly give written notice thereof to
Mortgagee describing the nature and extent of such taking. Any proceeds received
from any award made in such eminent domain proceedings shall be paid to
Mortgagee.
     18. If Mortgagors shall fail to make any payment or perform any act
required to be made or performed hereunder or under the Agreement or the Note,
Mortgagee, without notice or demand upon Mortgagors and without waiving or
releasing any obligation or default, may, but shall be under no obligation to,
make such payment or perform such act for the account and at the expense of
Mortgagors and may enter upon the Mortgaged Property or any part thereof for
such purpose and take all such action thereon as, in its sole opinion, may be
necessary or appropriate therefor. All payments so made by Mortgagee and all
costs, fees and expenses incurred in connection therewith or in connection with
the performance by Mortgagee of any such act, together with interest thereon at
eight percent (8%) per annum shall, together with such interest, be additional
indebtedness secured by this Mortgage and shall be paid by Mortgagors to
Mortgagee on demand. In any action brought to collect such indebtedness, or to
foreclose this Mortgage, Mortgagee shall be entitled to the recovery of such
expenses in such action except as limited by law or judicial order or decision
entered in such proceedings.
Page 10 of 16

 



--------------------------------------------------------------------------------



 



     19. Any default by Mortgagors of any obligation hereunder, any Default
under the Note, and any Event of Default under the Agreement, the Security
Agreement or the Assignment or any default of any of the other Obligations shall
be an “Event of Default” under this Mortgage.
     20. If an Event of Default shall have occurred and be continuing,
Mortgagee, at any time, at its election, may exercise any or all or any
combination of the remedies conferred upon or reserved to it under this
Mortgage, the Agreement, the Note, the Security Agreement, the Assignment, or
any instrument collateral thereto, or now or hereafter existing at law, or in
equity or by statute. Without limitation, Mortgagee may (a) declare the entire
unpaid principal balance of the Note and all other indebtedness secured hereby
immediately due and payable, without notice or demand, the same being expressly
waived by Mortgagors, subject to any cure periods provided for in the Note for
non-monetary defaults; (b) proceed at law or equity to collect all indebtedness
secured by this Mortgage due hereunder, whether at maturity or by acceleration;
(c) foreclose the lien of this Mortgage as against all or any part of the
Mortgaged Property; and (d) exercise any rights, powers and remedies it may have
as a secured party under the Uniform Commercial Code, or other similar laws in
effect, including, without limitation, the option of proceeding as to both
personal property and fixtures in accordance with Mortgagee’s rights with
respect to real property.
     21. Mortgagors do hereby waive to the full extent they may lawfully do so,
the benefit of all appraisement, valuation, stay and extension laws now or
hereafter in force and all rights of marshaling of assets in the event of any
sale of the Mortgaged Property, any part thereof or any interest therein and any
court having jurisdiction to foreclose the lien thereof may sell the Mortgaged
Property in part or as an entirety.
     22. All amounts (including, without limitation, the proceeds of any sale of
the Mortgaged Property, any part thereof or any interest therein) received by
Mortgagee hereunder shall be applied to amounts due to it from Mortgagors
hereunder and Hellman under the Note, the Agreement, the Security Agreement, the
Assignment, and the other Obligations, and shall be applied as follows:
     First: the payment of all costs incurred in the collection thereof
(including, without limitation, reasonable attorneys’ fees and expenses except
as may have been limited by law or by judicial order or decision entered in any
action to foreclose this Mortgage);
     Second: the payment of indebtedness secured by this Mortgage owing to
Mortgagee, other than indebtedness with respect to the Note at the time
outstanding; and
     Third: the payment to Mortgagee for the payment of all amounts payable
under the Note in the order provided for therein.
     23. Each right, power and remedy of Mortgagee, provided for in this
Mortgage, in the Agreement, the Note, the Security Agreement, the Assignment, or
now or hereafter existing at law or in equity or by statute or otherwise, shall
be cumulative and concurrent and shall be in
Page 11 of 16

 



--------------------------------------------------------------------------------



 



addition to every other right, power or remedy provided for in this Mortgage, in
the Agreement, the Note, the Security Agreement, the Assignment, or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise or partial exercise by Mortgagee of any
one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by Mortgagee of any or all such other rights,
powers or remedies.
     24. All rights, powers and remedies provided herein may be exercised only
to the extent that the exercise thereof does not violate any applicable law, and
are intended to be limited to the extent necessary so that they will not render
this Mortgage invalid, unenforceable or not entitled to be recorded, registered
or filed under any applicable law.
     25. No failure by Mortgagee to insist upon the strict performance of any
term hereof or to exercise any right, power or remedy consequent upon an Event
of Default, shall constitute a waiver of any such term or of any such Event of
Default. No waiver of any Event of Default shall affect or alter this Mortgage,
which shall continue in full force, and shall not effect a waiver with respect
to any subsequent such Event of Default or to any other then existing or
subsequent breach.
     26. In case Mortgagee shall have proceeded to enforce any right, power or
remedy under this Mortgage by foreclosure, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason, or shall
have been determined adversely to Mortgagee, then and in every case Mortgagors
and Mortgagee shall be restored to their former positions and rights hereunder,
and all rights, power and remedies of Mortgagee shall continue as if no such
proceeding had been taken.
     27. Mortgagee shall have no liability for any loss, damage, injury, cost or
expense resulting from any act or omission to act by it or its representatives
whether or not negligent, which was taken or omitted pursuant to this Mortgage.
     28. Without notice to or consent of Mortgagors and without impairment of
the lien and rights created by this Mortgage, Mortgagee may accept from
Mortgagors or from any other person or persons, additional security for the
indebtedness secured by this Mortgage. Neither the giving of this Mortgage nor
the acceptance of any such additional security shall prevent Mortgagee from
resorting first to such additional security or to the security created by this
Mortgage, in either case without affecting the lien hereof and the rights
conferred hereunder.
     29. If all sums then due and payable under this Mortgage, the Note and the
Agreement by Mortgagors shall have been paid and Mortgagors shall have complied
with all the terms, conditions and requirements hereof and thereof, then this
Mortgage shall be null and void and of no further force and effect.
     Upon the written request and at the expense of Mortgagors, Mortgagee will
execute and deliver such proper instruments of release and discharge as may
reasonably be requested to evidence such defeasance, release and discharge.
Page 12 of 16

 



--------------------------------------------------------------------------------



 



     30. Mortgagee and its representatives are hereby authorized to enter upon
and inspect the Mortgaged Property at reasonable times, and so long as Mortgagee
does not unreasonably interfere with Mortgagors’ use and enjoyment of the
Mortgaged Property.
     31. Mortgagors shall, to the extent permitted by law, immediately upon
demand pay or reimburse Mortgagee for all reasonable attorneys’ fees, costs and
expenses incurred by Mortgagee in any proceedings involving the estate of a
decedent, an insolvent or a debtor under federal bankruptcy law, or in any
action, proceeding or dispute of any kind in which Mortgagee is made a party, or
appears as an intervener or party plaintiff or defendant, affecting or relating
to the Note, this Mortgage or the Agreement, the Security Agreement, the
Assignment, Mortgagors or any of the Mortgaged Property, including, but not
limited to, the foreclosure of this Mortgage, any condemnation action involving
the Mortgaged Property, or any action to protect the security hereof, and any
such amounts paid by Mortgagee shall, except as may be limited by law or
judicial order or decision entered in any action to foreclose this Mortgage, be
added to the indebtedness secured hereby and secured by the lien and security
interest of this Mortgage and shall bear interest at eight percent (8%) per
annum.
     32. It being the desire and intention of the parties hereto that this
Mortgage and the lien created hereby do not merge in fee simple title to the
Mortgaged Property, it is hereby understood and agreed that should Mortgagee
acquire any additional or other interests in or to the Mortgaged Property or the
ownership thereof, then, unless a contrary intent is manifested by Mortgagee as
evidence by an appropriate document duly recorded, this Mortgage and the lien
hereof shall not merge in the fee simple title, toward the end that this
Mortgage may be foreclosed as if owned by a stranger to the fee simple title.
     33. This Mortgage shall be deemed to be made under the laws of the state of
Florida and for all purposes shall be governed by and construed in accordance
with the laws of Florida without regard to conflict of laws principals and shall
inure to the benefit of and be binding upon Mortgagors and their respective
estates, heirs, executors, administrators and personal representatives,
successors and assigns and Mortgagee and its successors and assigns. If any term
or provision of this Mortgage shall be held to be invalid, illegal or
unenforceable, the validity of the remaining provisions hereof shall in no way
be affected thereby. The captions or headings herein shall be solely for
convenience of reference and in no way define, limit or describe the scope or
intent of any provisions or sections of this Mortgage. This Mortgage may be
executed in any number of counterparts, each of which shall be regarded as an
original and all of which shall constitute but one and the same instrument; it
shall not be necessary in proving this Mortgage to produce or account for more
than one such counterpart.
     34. This Mortgage may not be effectively amended, changed, modified,
altered or terminated except as provided herein without the prior written
consent of Mortgagors and Mortgagee.
     35. All sums payable by Mortgagors hereunder shall be paid without notice,
demand, counterclaims, setoff, deduction or defense, and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Mortgagors hereunder shall in no way be released, discharged or
otherwise affected (except as expressly provided
Page 13 of 16

 



--------------------------------------------------------------------------------



 



herein) by reason of (a) any damage to or destruction of or any condemnation or
similar taking of the Mortgaged Property or any part thereof; (b) any
restriction or prevention of or interference with any use of the Mortgaged
Property or any part thereof; (d) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to Mortgagors or any action taken with respect to this Mortgage by any
trustee or receiver of Mortgagors, or by any court in such proceeding; (e) any
claim which Mortgagors have or might have against Mortgagee; (f) any default or
failure on the part of Mortgagee to perform or comply with any of the terms
hereof or of any other agreements pertaining to the loan on the Mortgaged
Property with Mortgagors; or (g) any other occurrence whatsoever, whether
similar or dissimilar to the foregoing, whether or not Mortgagors shall have
notice or knowledge of any of the foregoing. Except as expressly provided
herein, Mortgagors waive all rights now or hereafter conferred by statute or
otherwise to any abatement, suspension, deferment, diminution or reduction of
any sum secured hereby and payable by Mortgagors.
     36. All notices, certificates, requests or other communications hereunder
shall be in writing and shall be deemed to be sufficiently given when mailed by
registered or certified mail, postage prepaid, and addressed to the addresses
set forth in the granting clause. Mortgagors and Mortgagee may, by notice given
hereunder, designate any further or different addresses to which subsequent
notices, certificates, requests or other communications shall be sent.
     37. In the event of litigation concerning this document or any related
document(s), all costs, charges and expenses, including reasonable attorneys’
fees, shall be awarded to the prevailing party. As used herein and all related
loan documents, attorneys’ fees shall include, but not be limited to, fees
incurred in all matters of collection and enforcement, construction and
interpretation, before, during or after trial, proceedings and appeals, as well
as appearances connected with bankruptcy proceedings.
     IN WITNESS WHEREOF, Mortgagors have executed this Mortgage as of the date
written below.
Signed and Acknowledged in the Presence of:

                          MORTGAGORS:    
 
                        /s/ Wayne R. Hellman                           WAYNE R.
HELLMAN    
 
               
 
      Date:        
 
               
 
               
 
                        /s/ Diane Hellman                           DIANE
HELLMAN    
 
               
 
      Date:        
 
               

Page 14 of 16

 



--------------------------------------------------------------------------------



 



                 
STATE OF OHIO
    )
)     SS:    
COUNTY OF CUYAHOGA
    )          

     The foregoing instrument was executed before me this 8th day of September,
2006, by Wayne R. Hellman and Diane Hellman who are personally known to me and
who did swear that the same was done of their own free will.

                   
 
  Notary Public    

Prepared by:
James S. Hogg, Esq.
Cowden Humphrey Nagorney & Lovett, Co. LPA
50 Public Square, Suite 1414
Cleveland, OH 44113
(216) 241-2880
Page 15 of 16

 



--------------------------------------------------------------------------------



 



EXHIBIT A — MORTGAGED PROPERTY
REAL ESTATE MORTGAGE
WAYNE R. HELLMAN/ADVANCED LIGHTING TECHNOLOGIES, INC.

     
PROPERTY ADDRESS
  27261 Hidden River Court
 
  Bonita Springs, Florida 34134-2638
 
   
PARCEL NUMBER
  47-25-32-09-0000C-003
 
   
SENIOR LENDER
  Colonial Bank, NA
LEGAL DESCRIPTION
  LOT 3, BLOCK C, BONITA BAY UNIT 10, according to the map or plat thereof, as
recorded in Plat Book 45, Pages 44 through 51, inclusive, Public Records of Lee
County, Florida

Page 16 of 16

 